TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                      NO. 03-10-00840-CV


                    Jimmie Luecke Children Partnership, Ltd., Appellant

                                                 v.

                 Elaine Pruncutz, John Pruncutz, and Amy Peters, Appellees




           APPEAL FROM 335TH DISTRICT COURT OF LEE COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment. IT

IS THEREFORE ordered that the judgment of the trial court is in all things affirmed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.